DETAILED ACTION
Applicant’s Appeal Brief and remarks received 10 February 2021 have been fully considered.  Claims 1-11 are therefore allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest an optical modulator comprising a semiconductor-based optical waveguide and an RF waveguide configured to form a coupling region over which electro-optical coupling occurs to modulate an optical signal within the semiconductor-based optical waveguide, wherein the semiconductor-based optical waveguide comprises a p-n junction formed according to corresponding doping of the semiconductor along a cross section through the optical waveguide perpendicular to a light propagation direction and wherein the doping varies at one or more compensation sections along the semiconductor-based optical waveguide, relative to other portions of the semiconductor based optical waveguide, to reduce accumulated phase difference between an optical transmission in the semiconductor-based optical waveguide and an RF signal in the RF waveguide in addition to the accompanying features of the independent.
Li as previously discussed fails to provide the required doping variances at one or more compensation sections along the optical waveguide in combination with the additional features of the independent claim.  Furthermore, See Applicant’s Appeal Brief received 10 February 
Therefore, claims 1-11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/TINA M WONG/Primary Examiner, Art Unit 2874